DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 Line 6: The recitation “by bringing the second restricting portion come in contact with” appears to be a typo. The Examiner recommends amending the claim language to recite --by bringing the second restricting portion into contact with--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2017/0350479) in view of Moteki et al. (US 7,116,037).
Regarding Claim 1, Shimizu discloses a rotary-to-linear motion converter (see Fig. 1) comprising:
A drive portion (3) (see Fig. 1, showing an electrical motor).
A housing (2).
A rotating member (5, 14) including a first screw portion (14) which has a tube shape (see Fig. 1, showing that the first screw portion is a ball screw nut, and is a cylindrical tube shape) and a driven surface (5) that receives driving force of the drive portion (see Fig. 1, showing a meshing engagement between the drive portion pinion gear and the spur gear of the rotating portion), the rotating member pivoting around an axial center relative to the housing (see Fig. 1, showing that the rotating member will rotate about the dotted line, and that this rotation will be relative to the housing as shown by bearings 15 and 16).
A linearly moving member (7) including a second screw portion (12) being inserted into the tubular first screw portion (see Fig. 1) for threadably engaging with the first screw portion (see Fig. 1, showing engagement through balls 13). 
A first restricting portion (18) that is disposed at the housing (see Fig. 1, showing that the first restricting member is slidably engaged with a sleeve 18 that is mounted to the housing; note “disposed at” is considered a broad term requiring that the two components be generally located near one another, and accordingly due to the close proximal relation between the housing and the first restricting member the recitation “disposed at” is met) and that is fixed to a driving end (see Fig. 1, showing that the left side of the linearly moving member axially moves element 20, and accordingly is a driving end) of the linearly moving member to restricts rotation of the linearly moving member (see Fig. 1; see also [0054]).
Shimizu does not disclose that the drive portion includes a vibrating portion vibrating by a piezoelectric body and a convex portion coupled to the vibrating portion, but rather uses an electric motor). However, Moteki teaches a similar rotary-to-linear motion converter (see Fig. 15) having a drive portion (520) including a vibrating portion (502) vibrating by a piezoelectric body (222) and a convex portion (523) coupled to the vibrating portion (see Fig. 15, showing coupling through element 15). Where a rotating member (501) including a first screw portion (514) and a driven surface (512) that contacts the convex portion (see Fig. 15) and that receives driving force of the drive portion (see Col. 28 Lines 47-54; see also Col. 29 Lines 19-29), the rotating member pivoting around an axial center relative to the housing (see Col. 29 Lines 19-29; see also Fig. 15, showing a housing 555 and 556 that the rotating member rotates relative to).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the electrical motor in the rotary-to-linear motion converter disclosed in Shimizu with a piezoelectric drive as taught in Moteki to reduce the overall size of the rotary-to-linear converter while still delivering a prescribed torque (see Moteki Col. 1 Lines 57-60).
Regarding Claim 2, the Combination further suggests the rotary-to-linear motion converter according to claim 1, wherein the driven surface is orthogonal to the axial center (see Moteki Fig. 15, showing that the driven surface extends from shaft 514 perpendicular to the shaft), and the vibrating portion and the convex portion are arranged in a direction parallel to the axial center (see Moteki Fig. 15, showing that the vibration portion and the convex portion are arranged in a direction parallel to the axial center and radially offset from the axial center).
Regarding Claim 4, Shimizu further discloses the rotary-to-linear motion converter according to claim 1, further comprising: a base (2) supporting the rotating member (see Fig. 1); and a bearing (15, 16) positioned between the rotating member and the base (see Fig. 1).
Regarding Claim 6, Shimizu further discloses the rotary-to-linear motion converter according to claim 1, wherein the housing is provided with a rotating member support portion that is positioned below the driven surface (see Fig. 1, showing a bearing 15 that is supported on a left side by a stepped portion of the housing that is the rotating member support portion; note: “below” is an orientation term that depends on the orientation of the overall actuator which changes depending on the orientation of the actuator, accordingly, if the actuator were to be installed rotated 90 degrees counter clockwise, the rotating support portion would be located “below” the driven surface), the rotary-to-linear motion converter further comprises a second restricting portion (15) disposed below the rotating member (see Fig. 1, note that as stated above with regard to the rotating member support, with the actuator rotated 90 degrees counter clockwise, the bearing that acts as a second restring portion is also “below” the rotating member) and restricting displacement of the rotating member in a direction along the axial center by bringing the second restricting portion come in contact with the rotating member support portion (see Fig. 1, showing that the bearing directly contacts the rotating member support portion, and that bringing the bearing into contact with the rotating member support portion restricts the axial movement of the rotating member).

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2017/0350479) in view of Moteki et al. (US 7,116,037) and Matsuto et al. (US 2019/0097492).
Regarding Claim 5, Shimizu does not disclose that the bearing of the rotary-to-linear motion converter according to claim 4 is a thrust bearing. However, Matsuto teaches providing a rotary-to-linear actuator with a thrust bearing in the form of a needle bearing (47) to support a drive portion (41) against a load in a thrust direction of the thrust bearing along the axial center of the drive portion (see Fig. 1 and [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the rotary-to-linear actuator disclosed in Shimizu with a thrust bearing to support the drive portion against an axial load as taught in Matsuto to improve the “operation accuracy and durability life of the output member” of the actuator by suppressing any moment loads applied to the drive portion (see Matsuto [0013]).

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive.
Page 5 Line 4-5: Applicant argues that Shimizu does not disclose that the “first restricting portion that is disposed at the housing and that is fixed to a driving end of the linearly moving member” since the driving end is the right side of the Fig. 1 as the figure is oriented and that the first restricting portion is located at the left side of the linearly moving member. This is not persuasive. As set forth above, and as shown in Fig. 1 of Shimizu, the driving end is being interpreted as the left side portion of the linearly moving member, and is considered a “driving end” since it drives element 20 axially.
Page 6 Lines 1-4: Applicant argues that Moteki does not disclose a first restricting portion and therefore Claim 1 is patentable. This is not persuasive. Moteki is not being used to teach or disclose the first restricting member, since Shimizu already discloses this feature.
Page 6 Line 9 – Page 7 Line 2: Applicant argues Claim 6 is patentable over the prior art since Shimizu does not disclose that the housing has a rotating member support portion below the driven surface that prevents the rotating member from moving axially by coming into contact with the second restricting portion. This is not persuasive. As set forth above, the term “below” is an orientation term that depends on how the actuator is installed. For example, if the actuator were to be installed 90 degree counter clockwise from the orientation shown in Fig. 1, the claim limitation of “below” is met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658